ACCEPTED
                                                                                       03-15-00074-CV
                                                                                               8239176
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                12/15/2015 10:52:35 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              No. 03-15-00074-CV
                                                                     FILED IN
                     In the Third Court of Appeals 3rd AUSTIN,
                                                       COURT OF APPEALS
                                                               TEXAS
                             Austin, Texas        12/15/2015 10:52:35 AM
                                                                 JEFFREY D. KYLE
                                                                      Clerk

                CORPSOL, INC., CORPORATE SOLUTIONS, INC.,
             CORPORATE SOLUTIONS SERVICES, INC., AND 4XE, INC.

                                      Appellants

                                          V.

    TEXAS PROPERTY AND CASUALTY INSURANCE GUARANTY ASSOCIATION,

                                       Appellee


                 APPEAL FROM CAUSE NO. D-1-GN-09-001428
           250TH JUDICIAL DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                         HON. JOHN DIETZ PRESIDING


        UNOPPOSED FINAL MOTION FOR EXTENSION OF TIME
                  TO FILE APPELLANTS’ BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellants CorpSol, Inc., Corporate Solutions, Inc., Corporate Solutions

Services, Inc., and 4XE, Inc. file this motion seeking a final 30-day extension of

time to file their brief. Appellants respectfully show:

      1.     The Court abated this proceeding to afford the parties an opportunity

to reach a settlement. On November 17, 2015, the parties informed the Court that
settlement efforts had failed. As a result, this Court lifted the abatement and set

December 17, 2015 as the deadline for filing Appellants’ Brief.

      2.       Despite their previous impasse, the parties have resumed active

settlement discussions. In light of the renewed negotiations and what appears to be

a significant prospect for resolution, Appellants have committed the resources

necessary to filing their brief elsewhere. Namely, the undersigned counsel has been

working on or managing conflicting deadlines for the following matters:

           •      post-trial briefing in Johnson Ranch Municipal Utility District v.
                  Patricia Lux Graham and Margie Hastings, No. C2014-0438B in
                  the 207th Judicial District Court of Comal County, Texas;

           •      post-submission briefing in Microsoft Corporation v. Michael
                  Mercieca, No. 14-15-00024-CV in the Fourteenth Court of
                  Appeals;

           •      obtaining and reviewing the 11,000-page electronic record on
                  appeal to prepare appellant’s brief in Claimant ID 100068236 v.
                  BP Exploration & Production, Inc., No. 15-30860 in the United
                  States Court of Appeals for the Fifth Circuit;

           •      appellee’s brief and related pleadings in Texas Education Agency,
                  et al. v. Academy of Careers and Technologies, Inc. d/b/a Academy
                  of Careers and Technologies Charter School, No. 03-15-00528-
                  CV in the Third Court of Appeals; and

           •      briefing on the merits in Tom Bennett and James B. Bonham
                  Corporation v. Larry Wayne Grant, No. 15-0338 in the Supreme
                  Court of Texas.

      3.       The parties understand that this appeal will need to proceed promptly

if settlement negotiations are again unsuccessful. To provide one last opportunity



                                          2
for an amicable resolution, Appellants seek a 30-day extension of time to file their

brief. Appellants will not ask for further extensions of this deadline.

      4.     This case has not been set for submission. Therefore, no unnecessary

delay will result from the granting of this extension.

      5.     Appellee does not oppose the relief sought in this motion.

                         CONCLUSION AND PRAYER

      For these reasons, Appellants respectfully request that the Court grant this

motion for extension of time, thus making their opening brief due on January 18,

2016. Appellants request all other appropriate relief to which they are entitled.

                                        Respectfully submitted,

                                        SMITH LAW GROUP LLLP

                                        /s/ D. Todd Smith
                                        D. Todd Smith
                                        State Bar No. 00797451
                                        todd@appealsplus.com
                                        Brandy Wingate Voss
                                        State Bar No. 24037046
                                        brandy@appealsplus.com
                                        1250 Capital of Texas Highway South
                                        Three Cielo Center, Suite 601
                                        Austin, Texas 78746
                                        (512) 439-3230
                                        (512) 439-3232 (fax)

                                        Counsel for Appellants CorpSol, Inc.,
                                        Corporate Solutions, Inc., Corporate
                                        Solutions Services, Inc., and 4XE, Inc.




                                           3
                     CERTIFICATE OF CONFERENCE

      In compliance with Texas Rule of Appellate Procedure 10.1(a)(5), I certify

that I conferred with appellee’s lead counsel, Dan Price, about this motion. Mr.

Price informed me that appellee does not oppose the relief requested in this

motion.

                                             /s/ D. Todd Smith
                                             D. Todd Smith

                         CERTIFICATE OF SERVICE

      On December 15, 2015, in compliance with Texas Rule of Appellate

Procedure 9.5, I served this document by e-service and e-mail to:

      Dan J. Price
      STONE LOUGHLIN & SWANSON LLP
      P.O. Box 30111
      Austin, Texas 78755
      dprice@slsaustin.com
      Counsel for Appellee


                                             /s/ D. Todd Smith
                                             D. Todd Smith




                                         4